15-01095-smb       Doc 216   Filed 03/29/19 Entered 03/29/19 19:38:15        Main Document
                                           Pg 1 of 8


                                                              Reply Deadline: April19, 2019

 Eileen T. McCabe, Esq.                             David Christian (pro hac vice)
 R. James Bradford, Esq.                            DAVID CHRISTIAN ATTORNEYS LLC
 Jaimie Ginzberg, Esq.                              105 W. Madison Street
 Glenn Greenberg, Esq.                              Suite 1400
 MENDES & MOUNT, LLP                                Chicago, IL 60602
 750 Seventh Avenue                                 Telephone: (312) 273-1807
New York, NY 10019                                  dchristian@dca.law
Telephone: (212) 26108000
Facsimile: (212) 261-8750
eileen.mccabe@mendes.com
jaimie.ginzberg@mendes.com
james. bradford@mendes.com
glenn.greenberg@mendes.com

Attorneys for the Defendant National Union Fire Insurance Company
of Pittsburgh, PA


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                          Chapter 11
RAPID-AMERICAN CORPORATION, Debtor.                       Case No. 13-10687-smb

RAPID-AMERICAN CORPORATION,
THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS, and LAWRENCE FITZPATRICK,
THE FUTURE CLAIMANTS' REPRESENTATIVE
                                                         Adversary Proceeding No.
                                  Plaintiffs,            15-01095
                                                         Related to Doc. No. 53
              v.

TRAVELERS CASUALTY AND SURETY
COMPANY, ST. PAUL FIRE AND MARINE
INSURANCE COMPANY, AND NATIONAL
UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA,
                           Defendants.



          NATIONAL UNION'S RESPONSE TO PLAINTIFFS' STATEMENT OF
         UNDISPUTED MATERIAL FACTS PURSUANT TO LOCAL RULE 7056-1


                                                1
15-01095-smb         Doc 216    Filed 03/29/19 Entered 03/29/19 19:38:15             Main Document
                                              Pg 2 of 8


   IN SUPPORT OF NATIONAL UNION'S OPPOSITION TO PLAINTIFFS' MOTION
           FOR PARTIAL SUMMARY JUDGMENT ON ALLOCATION


         Defendant, National Union Fire Insurance Company of Pittsburgh, PA ("National

Union") submits this Response to Plaintiffs' "Statement of Undisputed Material Facts in support

of Plaintiffs' Motion for Partial Summary Judgment on Allocation, pursuant to Federal Rule of

Civil Procedure 56, Federal Rule of Bankruptcy Procedure 7056 and Local Rule 7056.1."

               RESPONSE TO PLAINTIFFS' STATEMENT OF UNDISPUTED
                 MATERIAL FACTS PURSUANT TO LOCAL RULE 7056

         1.      Rapid, a former holding company of various retail operations has been held liable

for successor liabilities allegedly arising from exposure to asbestos-containing products

manufactured and sold by The Philip Carey Manufacturing Company ("Carey") prior to June

1967.

        National Union's Response:           National Union denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein. National Union

notes that there is no citation to admissible evidence in support of the alleged facts.

        2.       Since 1989, when it ceased all business operations, Rapid has been dependent on

insurance coverage to fund claim settlements and defense costs associated with the asbestos

litigation against it.

        National Union's Response:          National Union denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein. National Union

notes that there is no citation to admissible evidence in support of the alleged facts.

        3.       Between 1992 and 2012 Rapid resolved approximately 100,000 asbestos claims,

incurring over $700,000,000 in defense and indemnity costs.




                                                  2
15-01095-smb       Doc 216      Filed 03/29/19 Entered 03/29/19 19:38:15             Main Document
                                              Pg 3 of 8


        National Union's Response:           National Union denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein. National Union

notes that there is no citation to admissible evidence in support of the alleged facts.

        4.      At its petition date, Rapid had approximately 275,000 additional claims

outstanding. Rapid initiated this Chapter 11 case with the expectation of creating a trust to fund

its current and future asbestos claims under 11 U.S.C. § 524(g).

        National Union's Response:           National Union denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein. National Union

notes that there is no citation to admissible evidence in support of the alleged facts.

        5.      On March 31, 2015, Rapid filed this breach of contract and declaratory judgment

action against various excess insurers. See Dkt. No. 1. It seeks a declaration of the insurance

companies' obligations to indemnify Rapid for bodily injury claims allegedly arising from

exposure to asbestos-containing products. Jd

       National Union's Response: National Union admits that on March 31, 2015, Rapid

filed this breach of contract and declaratory judgment action. National Union otherwise denies

any characterization or interpretation thereof by Plaintiffs.

       6.      The National Union 1977 Policy sold to Rapid by National Union is a two-page

policy in effect for the period from October 31, 1977 to January 1, 1979. See National Union

1977 Policy, Breene Aff, Ex. A at ~3.

       National Union's Response: Admitted.

       7.      The National Union 1977 Policy contains the following "follow form" language:

               [S]ubject to all the terms and conditions set forth below [] the
               insurance afforded by this policy shall follow form [to] all the
               terms and conditions of Policy Number [to be Advised] issued by



                                                  3
15-01095-smb       Doc 216     Filed 03/29/19 Entered 03/29/19 19:38:15          Main Document
                                             Pg 4 of 8


                Northbrook Insurance Co. including all renewals and rewrites
                thereof.

See ld.

          National Union's Response:     Denied. The complete quotation of the language is as

follows:

                The Company agrees with the Insured named below, in
                consideration of the premium paid and subject to all the terms and
                conditions set forth below that the insurance afforded by this
                policy shall follow all the terms and conditions of Policy Number
                to be Advised issued by Nmihbrook Insurance Co. including all
                renewals and rewrites thereof. See Breene Aff., Ex. A.

          8.    The "terms and conditions set forth below" were not substantive, but were limited

to Rapid's Address, the Policy Period, a description of the "coverage" as "Excess Following

Form Umbrella Liability," and the premium. See ld.

          National Union's Response:       Denied, including but not limited to Plaintiffs'

characterization of the "terms and conditions" listed below as "not substantive." National Union

further denies Plaintiffs' listing of what comprises the "terms and conditions set forth below."

The "terms and conditions set forth below" are the following: "Named Insured: Rapid American

Corp."; the "Address- 888 Seventh Avenue, New York, New York 10019"; "Policy Period:

October 31, 1977 to January 1, 1979 ... "; "Coverage: "Excess Following Form Umbrella

Liability"; "Limit of Liability: $7,0000,000 each occurrence and in the Aggregate part of

$40,000,000 each occurrence and in the aggregate excess of $40,000,000 each occurrence and in

the aggregate which in turn is excess of Primary"; "Premium: $7,000.00 - Policy Period"; and

"Rate; Flat". See Breene Aff., Ex. A.

       9.      The Northbrook Policies below the National Union 1977 Policy contain two

separate non-cumulation provisions, which are incorporated into the National Union 1977

Policy. See Northbrook Policies, Breene Aff., Exs. C and D.

                                                4
15-01095-smb         Doc 216      Filed 03/29/19 Entered 03/29/19 19:38:15            Main Document
                                                Pg 5 of 8


          National Union's Response: Denied. National Union denies the Northbrook 1977 Policy

 contains "two separate non-cumulation provisions" and that two separate non-cumulation

provisions are incorporated into the National Union 1977 Policy (See Breene Aff. Ex. C). In

addition, the National Union 1977 Policy does not incorporate any of the terms and conditions

from the Northbrook 1978 policy. At the inception of the National Union 1977 policy (October

31, 1977), the N01ihbrook 1978 Policy was not in existence, since the Northbrook 1978 Policy

did not incept until January 1, 1978. The Northbrook policy in effect on October 31, 1977 was

the Northbrook 1977 Policy. See Breene Aff., Ex. C. Moreover, Plaintiffs have not proven nor

come forward with admissible evidence that the Northbrook 1978 Policy contains two separate

non-cumulation provisions. The policy form numbers differ and counsel does not state on what

basis he could affirm that Exhibit D is a true and correct copy of the Northbrook 1978 Policy.

          10.    The non-cumulation provisions state:


          PRIOR INSURANCE AND NON-CUMULATION OF LIABILITY. It is agreed that if
          any loss covered hereunder is also covered in whole or in part under any other excess
          policy issued to the insured prior the inception date hereof the limit of liability hereon as
          stated in Item 2 of the Declarations shall be reduced by any amounts due to the insured
          on account of such loss under such prior insurance.

          NON-CUMULATION OF LIABILITY - SAME OCCURRENCE. If the same
          Occurrence gives rise to Personal Injury, Property Damage or Advertising Liability that
          occurs partly before and partly within any one annual period, the limit of liability
          applicable to each such Occurrence and any aggregate limit of liability applicable to such
          injury or damage shall be reduced by the amount of all payments made by the Company
          with respect to such Occurrence, either under a previous policy or policies issued by the
          Company of which this is a replacement, or under this policy with respect to previous
          annual periods thereof.

See Id.

          National Union's Response: Denied that the above-quoted language is contained in the

National Union 1977 Policy- see above. National Union admits only that the above language is

quoted correctly as it appears on certain pages attached to Ex. D to the Breene Aff.


                                                   5
15-01095-smb         Doc 216    Filed 03/29/19 Entered 03/29/19 19:38:15          Main Document
                                              Pg 6 of 8


        11.    National Union issued excess policy No. 9608477 to Rapid, which covers the

period January 1, 1984 to January 1, 1985 (the "National Union 1984 Policy"). The National

Union 1984 Policy provides limits of $10,000,000 each occurrence and in the aggregate. See

Breene Aff., Ex. B.

        National Union's Response: Admitted.

        12.    The National Union 1984 Policy consists of a one-page declaration and two

endorsements, one of which states that the National Union 1984 Policy "shall follow all the

terms and conditions of policy number NA000001 issued by New England Insurance Company .

. . ."See Breene Aff., Ex. B.

       National Union's Response: Denied. The complete paragraph cited by Plaintiffs states

as follows:

       The Company agrees with the Insured named below, in consideration of the premium
       paid and subject to all the terms and conditions set forth below that the insurance
       afforded by this Policy shall follow all the terms and conditions of Policy Number
       NAOOOOO 1 issued by New England Insurance Company including all renewals and
       rewrites thereof.

National Union otherwise denies any characterization or interpretation thereof by Rapid. See

Breene Aff. Ex. B.

       13.     Like the Northbrook Policies, the Underlying New England policy contains "non-

cumulation" language in its "other insurance" provision:

       If other collectible insurance under any policy(ies) of the COMPANY is available to the
       INSURED, covering a loss also covered hereunder (other than underlying insurance of
       which the insurance afforded by this policy is in excess), the COMPANY's total liability
       shall in no event exceed the greater or greatest limit of liability applicable to such loss
       under this or any other such policy(ies). If other collectible insurance under any
       policy(ies) of the COMPANY is available to the INSURED, the ULTIMATE NET LOSS
       as the result of any one OCCURRENCE not covered by the underlying insurance shall not be
       cumulative.

See Breene Aff., Ex. E.


                                                6
15-01095-smb      Doc 216     Filed 03/29/19 Entered 03/29/19 19:38:15             Main Document
                                            Pg 7 of 8


        National Union's Response: National Union denies the underlying New England policy

contains "non-cumulation" language in its "other insurance" provision. Compare, for example,

Breene Aff., Ex. E at p. 6 of 25 with Breene Aff., Ex .. D at p. 8-10 of 31. National Union

otherwise denies any characterization or interpretation of the quoted "other insurance" clause.

         STATEMENT OF ADDITIONAL MATERIAL FACTS PURSUANT TO LOCAL
                             RULE 7056-1 (C)


        1.     Plaintiffs admit there is a material issue of disputed fact as to whether the 1977-79

National Union policy incorporates the non-cumulation provisions in the purported 1978

Northbrook policy. See Plaintiffs' Memorandum of Law in Support in Support of Their Motion

for Partial Summary Judgment on Allocation. at 5, n.4.

       2.      The 1977-79 National Union Policy could not follow form to the 1978

Northbrook policy since the Northbrook policy was not in existence at the inception of the 1977-

79 National Union Policy. See Breene Aff., Ex. A

       3.      Plaintiffs have not met their burden to show that Ex. D to the. Breene Aff. is a

true and correct copy of the 1978 Northbrook Policy. The first 9 pages of Exhibit D to the

Breene Aff. have a policy form number of "RU28-1." See Ex. D at 10 to Breene Aff. (bottom left

corner). Nowhere in those 9 pages does it state the policy number. The policy number does not

appear until the next page (page 11 ); that page has a reference to policy form number "RU29-1"

(bottom left corner). Mr. Breene did not state on what basis he was able to affirm that Exhibit D

is a true and correct copy of the 1978 insurance policy issued by Northbrook to Rapid.

       4.     Plaintiffs admit that if the Court denies their Motion for Partial Summary

Judgment on Allocation, subject to appeal, the present case would be over. See Ex. 1 to the

Affirmation of R. James Bradford in Support of National Union's Opposition to Plaintiffs'



                                                7
15-01095-smb       Doc 216        Filed 03/29/19 Entered 03/29/19 19:38:15      Main Document
                                                Pg 8 of 8


Motion for Partial Summary Judgment on Allocation. (January 11, 2019 court conference

transcript at pp. 5-7 and 41 ).



                                                    Respectfully submitted,
Dated: March 29,2019

                                                    Is/ Eileen T. McCabe
                                                    Eileen T. McCabe, Esq.
                                                    Jaimie Ginzberg, Esq.
                                                    R. James Bradford, Esq.
                                                    Glenn Greenberg
                                                    MENDES & MOUNT, LLP
                                                    750 Seventh Avenue
                                                    New York, NY 10019
                                                    Telephone: (212) 26108000
                                                    Facsimile: (212) 261-8750
                                                    eileen.mccabe@mendes.com
                                                    j aimie. ginzberg@mendes. com
                                                    james. bradford@mendes.com
                                                    glenn.greenberg@mendes.com

                                                    Is/ David Christian
                                                    David Christian, Esq. (pro hac vice)
                                                    DAVID CHRISTIAN ATTORNEYS
                                                    LLC
                                                    105 W. Madison Street
                                                    Suite 1400
                                                    Chicago, IL 60602
                                                    Telephone: (312) 273-1807
                                                    dchristian@dca.law
                                                    Attorneys for the Defendant National Union
                                                    Fire Insurance Company of Pittsburgh, PA




                                                8
